 

 

HLE

res 1le

 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

UNITED STATES DISTRICT Co T _ _
CL[:F¥K 05 D|STRECT COLJRT
SOUTHERN DISTRICT oF CALIFORNIA §$UTHEF'W§§CT OF CALIFOHNIA

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or Aiter November l, 1987)

MELCHOR VUELVAS-VALVERDE (l)
Case Number: 3:18-CR-(_)444l-CAB

 

 

Merle N Schneidewind
Defendant’s Attomey

REGISTRATION No. 72227-298
|:| _
THE DEFENDANT:
ill pleaded guilty to count(s) l Of the Informatl_On.

was found guilty on count(s)

after a plea of not guilty

 

Accordingly, the defendant is adiuclged guilty of such count(s), which involve the following offense(s):

 

Title and Section [ Nature of Offense Count
8:1326[A}, (B) - Attempted Reentry Of Removed A|ien (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

m Assessment: $10¢0.00 - Waived

JVTA Assessment*: $
:l

;Justice for Victirns of Trafflcking Ac£' of 2015, Pub. L. No. l 14-22.
[E No fine U Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Febmarv 11/1@9

Date of lr%r:c)’r`$entenc§;2d
,4-'*/

I-ION. CATHY ANN BENCIVENGO
UNITED STATES DISTRlCT JUDGE

3:18-CR-04441-CAB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MELCHOR VUELVAS-VALVERDE (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-0444l-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|E

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

E as notified by the United States Marshal.
g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
|:| as notified by the United States l\/larshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-()4441-CAB

